332 S.W.3d 861 (2010)
STATE of Missouri, Respondent,
v.
David C. WALTON, Appellant.
No. WD 71305.
Missouri Court of Appeals, Western District.
November 16, 2010.
*862 Chris Koster, Attorney General, Monty C. Platz, Assistant Attorney General Jefferson City, MO, for Respondent.
Matthew Ward, Assistant State Public Defender Columbia, MO, for Appellant.
Before Division Two: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
David C. Walton appeals the judgment of the Circuit Court of Callaway County, Missouri ("trial court"), finding him guilty of driving while intoxicated, section 577.010, RSMo 2000. We affirm the judgment of the trial court. Rule 30.25(b).